Judgment of the Supreme Court, New York County (Leon Becker, J.), rendered March 7, 1989, convicting defendant, after a trial by jury, of grand larceny in the fourth degree, and sentencing him to an indeterminate term of imprisonment of from 2 to 4 years, is unanimously affirmed.
Defendant’s constitutional right to be present during all critical stages of his trial was not violated-when the court, in consultation with the prosecutor and defense counsel, formulated a response to a request for a readback of a portion of testimony. (People v Harris, 76 NY2d 810.) We note that defendant, while absent from the courtroom at the beginning of the consultation, was present at the end, and at the response to the jury’s question. Concur—Ross, J. P., Rosenberger, Asch, Kassal and Wallach, JJ.